 

--------------------------------------------------------------------------------


FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is
entered into as of July 18, 2008, by and among PETROLEUM DEVELOPMENT CORPORATION
(the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors (the
“Guarantors”), the LENDERS party hereto (the “Lenders”) and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Administrative Agent”).  Unless the context
otherwise requires or unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement (as defined below).
 
 
WITNESSETH:
 
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
have entered into that certain Amended and Restated Credit Agreement dated as of
November 4, 2005 (as the same has been and may further be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement to increase the Aggregate Revolving
Commitment; and
 
WHEREAS, the Administrative Agent and the Lenders have agreed to amend the
Credit Agreement to increase the Aggregate Revolving Commitment upon the terms
and conditions set forth herein;
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Guarantors, the Administrative Agent and the Lenders hereby agree as follows:
 
SECTION 1. Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 3 of this
Amendment, and in reliance on the representations, warranties, covenants and
agreements contained in this Amendment, the Credit Agreement shall be amended in
the manner provided in this Section 1.
 
1.1 Additional Definition.  Section 1.01 of the Credit Agreement shall be and it
hereby is amended by inserting the following definition in appropriate
alphabetical order:
 
“Fourth Amendment Effective Date” means July 18, 2008.
 
1.2 Amended Definition.  Section 1.01 of the Credit Agreement shall be and it
hereby is amended by amending and restating the following definition in its
entirety to read as follows:
 
“Aggregate Revolving Commitment” means, as of the Fourth Amendment Effective
Date, $300,000,000 and thereafter as such amount may be reduced or increased
from time to time pursuant to Section 2.02 and Section 2.03 and as a result of
changes in the Borrowing Base pursuant to Article III; provided that such amount
shall not at any time exceed the lesser of (i) the Maximum Facility Amount and
(ii) the Borrowing Base.  If at any time the Borrowing Base is reduced below the
Aggregate Revolving Commitment, the Aggregate Revolving Commitment shall be
reduced automatically to the amount of the Borrowing Base in effect at such
time.
 
1.3 Amendment to Schedules.  Schedule 2.01 of the Credit Agreement shall be and
it hereby is amended in its entirety by substituting Schedule 2.01 attached
hereto.
 
SECTION 2. New Lenders and Reallocation of Revolving Commitments and Loans.  The
Lenders have agreed among themselves to reallocate their respective Revolving
Commitments and to, among other things, allow certain financial institutions
identified by J.P. Morgan Securities, Inc., in its capacity as a Joint Lead
Arranger, in consultation with the Borrower, to become a party to the Credit
Agreement as a Lender (each, a “New Lender”) by acquiring an interest in the
Aggregate Revolving Commitment, and Administrative Agent and the Borrower hereby
consent to such reallocation and each New Lender’s acquisition of an interest in
the Aggregate Revolving Commitment.  On the date this Amendment becomes
effective and after giving effect to such reallocation of the Aggregate
Revolving Commitment, the Revolving Commitment of each Lender shall be as set
forth on Schedule 2.01 of this Amendment.  With respect to such reallocation,
each New Lender shall be deemed to have acquired the Revolving Commitment
allocated to it from each of the other Lenders pursuant to the terms of the
Assignment and Assumption attached as Exhibit A to the Credit Agreement as if
such New Lender and the other Lenders had executed an Assignment and Assumption
with respect to such allocation.  The Borrower and Administrative Agent hereby
consent to such assignment to the New Lenders.
 
SECTION 3. Conditions.  The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the assignments and reallocations contained in
Section 2 of this Amendment shall be effective upon the satisfaction of each of
the conditions set forth in this Section 3.
 
3.1 Execution and Delivery.  Each Credit Party, each Lender, and the
Administrative Agent shall have executed and delivered this Amendment and each
other required document, all in form and substance satisfactory to the
Administrative Agent.
 
3.2 No Default.  No Default shall have occurred and be continuing or shall
result from the effectiveness of this Amendment.
 
3.3 Fees.  The Administrative Agent and J.P. Morgan Securities Inc., as a Joint
Lead Arranger and the Sole Bookrunner (“JPMorgan”) shall have received all fees
payable in the amounts and at the times separately agreed upon among the
Administrative Agent, JPMorgan and the Borrower.
 
3.4 Governmental Approvals.  All governmental and third party approvals
necessary or, in the discretion of the Administrative Agent, advisable in
connection with the financing contemplated by the Credit Agreement, as amended
to date, and by this Amendment and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.
 
3.5 Notes.  Borrower shall have executed and delivered a promissory note to each
New Lender that has requested a promissory note in accordance with Section
2.09(e) of the Credit Agreement.
 
3.6 Other Documents.  The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Administrative Agent or its special counsel may reasonably
request, and all such documents shall be in form and substance satisfactory to
the Administrative Agent.
 
SECTION 4. Representations and Warranties of Borrower.  To induce the Lenders to
enter into this Amendment, each Credit Party hereby represents and warrants to
the Lenders as follows:
 
4.1 Reaffirmation of Representations and Warranties/Further Assurances.  After
giving effect to the amendments and assignments herein, each representation and
warranty of such Credit Party contained in the Credit Agreement or in any other
Loan Document is true and correct in all material respects on the Fourth
Amendment Effective Date (except to the extent such representations and
warranties relate solely to an earlier date, in which case they are true and
correct as of such earlier date).
 
4.2 Corporate Authority; No Conflicts.  The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by necessary action, require no
action by or in respect of, or filing with, any court or agency of government
and do not violate or constitute a default under any provision of any applicable
law or other agreements binding upon such Credit Party or result in the creation
or imposition of any Lien upon any of the assets of such Credit Party.
 
4.3 Enforceability.  This Amendment constitutes the valid and binding obligation
of such Credit Party enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.
 
SECTION 5. Miscellaneous.
 
5.1 Reaffirmation of Loan Documents and Liens.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect.  Each Credit Party
hereby agrees that the amendments and modifications herein contained shall in no
manner affect or impair the liabilities, duties and obligations of any Credit
Party under the Credit Agreement and the other Loan Documents or the Liens
securing the payment and performance thereof.
 
5.2 Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
5.3 Legal Expenses.  Each Credit Party hereby agrees to pay all reasonable fees
and expenses of counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
 
5.4 Counterparts.  This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  However, this Amendment shall bind no party until each Credit Party,
the Lenders, and the Administrative Agent have executed a counterpart.  Delivery
of photocopies of the signature pages to this Amendment by facsimile or
electronic mail shall be effective as delivery of manually executed counterparts
of this Amendment.
 
5.5 Complete Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
5.6 Headings.  The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
 
5.7 Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of Illinois.



 
Fourth Amendment to
 
Amended and Restated Credit Agreement
 
65188659.2
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
 
BORROWER:
 
 
PETROLEUM DEVELOPMENT CORPORATION
 
By:               /s/ Richard W
McCullough                                                            
    Name:      Richard W. McCullough
    Title:        President




                                GUARANTORS:
 
RILEY NATURAL GAS COMPANY
 
By:             /s/ Darwin L.
Stump                                                            
    Name:   Darwin L. Stump
    Title      Treasurer

UNIOIL
                  
By:                 /s/ Darwin L.
Stump                                                            
    Name:    Darwin L. Stump
    Title      Treasurer

PA PDC, LLC
 
By:           /s/ Daniel W.
Amidon                                                                   
    Name:    Daniel W. Amidon
    Title:      General Counsel
     

Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Illinois)),
individually and as Administrative Agent,
 
By:     /s/ Jo Linda
Papadakis                                                               
Name:    Jo Linda Papadakis
Title:      Vice President

Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
BNP PARIBAS,
 
as a Lender and as Syndication Agent




By:     /s/ Betsy
Jocher                                                                   
Name:    Betsy Jocher
Title:      Director




                                By:     /s/ Richard
Hawthorne                                                                       
Name:    Polly Schott
Title:      Director

Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
WACHOVIA BANK, N.A., as a Lender




By:      /s/ Paul
Pritchett                                                                  
Paul Pritchett
Vice President

Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
GUARANTY BANK, FSB, as a Lender


 
By:       /s/ W. David McCarver
IV                                                        
Name:      W. David McCarver
IV                                                              
Title:     Vice
President                                                                                      



Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BANK OF OKLAHOMA, as a Lender




By:                 /s/
Wes Webb                                                        
Name:    Wes
Webb                                                                         
Title:              SVP                                                                                



Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
ALLIED IRISH BANK (successor in interest to Morgan Stanley Bank), as a Lender


 
    By:             /s/ David O'Driscoll
    Name:        David O''Driscoll
    Title:          Assistant Vice President         
 
                                    By:             /s/ Vaughn
Buck                                                         
    Name:        Vaughn
Buck                                                                   
    Title:          Director
                                  

Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 


 
 
ROYAL BANK OF CANADA, as a Lender




By:                   /s/ Don J.
McKinnerney                                                     
Name:     Don J.
McKinnerney                                                                           
Title:      Authorized
Signature                                                                      

Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
THE ROYAL BANK OF SCOTLAND plc, as a Lender




By:       /s/ Brian
Williams                                                           
Name      Brian Williams                       
Title:               Vice
President                                                                     

Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
CALYON NEW YORK BRANCH,
as a Lender
 
                                By:            /s/ Mark A. Roche
Name:        Mark A. Roche 
Title:                         Managing Director
 
 
By:            /s/ Sharada Manne
Name                        Sharada Manne 
Title:                         Director
 

Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
COMPASS BANK, as a Lender


By:            /s/ Kathleen J. Bowen
Name        Kathleen J. Bowen
Title:                         Senior Vice President
 

Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
THE BANK OF NOVA SCOTIA, as a Lender


By:        /s/ David G. Mills
Name                    David G. Mills
Title:                     Director, Head of U.S. Energy Execution
 

Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BMO CAPITAL MARKETS FINANCING, INC.  as a Lender


By:                     /s/ Gumaro Tijerina  
Name:        Gumaro Tijerina  
Title:                  Vice President
 

Fourth Amendment to
Amended and Restated Credit Agreement
65188659
Signature Page
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 2.01
Applicable Percentages and Revolving Commitments




 
Lender
 
Title
Applicable Percentage
Revolving Commitment1
Maximum Facility Amount
JPMorgan Chase Bank , N.A.
Mail Code IL1-0010
10 South Dearborn, Floor 07
Chicago, Illinois 60603-2003
Attention: Mi Y Kim
Telephone: (312) 732-4853
Facsimile: (312) 385-7098
mi.y.kim@jpmchase.com
 
With a copy to:
 
JPMorgan Chase Bank, N.A.
Mail Code TX2-S038
712 Main Street
Houston, TX 77002
Attention: Jo Linda Papdakis
Telephone: (713) 216-7743
Facsimile: (713) 216-7770
Jo.l.papadakis@jpmorgan.com
 
Administrative Agent and a Lender
12.3333333%
$37,000,000
$49,333,333.33
 
BNP Paribas
1200 Smith Street, Suite 3100
Houston, TX 77002
Attention:  Douglas R. Liftman
Telephone: (713) 982-1154
Facsimile: (713) 659-6915
doug.liftman@americas.bnpparibas.com
 
Syndication Agent
and a Lender
12.3333333%
$37,000,000
$49,333,333.33
 
Wachovia Bank, N.A.
c/o Wachovia Capital Markets, LLC
1001 Fannin Street, Suite 2255
Houston, Texas 77002
Attention:  Philip Trinder
Telephone: (713) 346-2718
Facsimile: (713) 650-6354
phillip.trinder@wachovia.com
 
with a copy to:
 
Wachovia Bank, N.A.
201 S. College Street, CP9
Charlotte, NC  28288
Attention:  Todd Tucker
Telephone: (704) 383-0905
Facsimile: (704) 715-0097
todd.tucker@wachovia.com
 
Lender
9.6666667%
$29,000,000
$38,666,666.67
 
Guaranty Bank, FSB
333 Clay, Suite 4400
Houston, Texas 77002
Attention: W. David McCarver IV
Telephone: (713) 890-8897
Facsimile: (713) 890-8868
david.mccarver@guarantybank.com
 
with a copy to:
 
Guaranty Bank, FSB
8333 Douglas Avenue
Dallas, Texas  75225
Attention: Charlotte McLain
Telephone: (214) 360-4883
Facsimile: (214) 360-1938
charlotte.mclain@guarantybank.com
 
Lender
9.6666667%
$29,000,000
$38,666,666.67
 
Bank of Oklahoma
P.O. Box 2300
Tulsa, Oklahoma  74192
Attention: Lindsay Sherrer
Telephone: (918) 295-0414
Facsimile: (918) 588-6880
lsherrer@bokf.com
 
with a copy to:
 
Bank of Oklahoma
1500 S. Midwest Blvd
Midwest City, OK 73110
Attention: Sherry Ray
Telephone: (405) 736-8947
Facsimile: (405) 272-4644
seray@bokf.com
 
Lender
7.0000000%
$21,000,000.00
$28,000,000
 
Royal Bank of Canada
3900 Williams Tower
2800 Post Oak Blvd.
Houston, Texas 77056
Attention: Don J. McKinnerney
Telephone: (713) 403-5607
Facsimile: (713) 403-5624
don.mckinnerney@rbccm.com
 
with a copy to:
 
Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
New York, NY 10006-1404
Attention: Jackie Dias
Telephone: (212) 428-6332
Facsimile: (212) 428-2372
Jackie.dias@rbc.com
 
Lender
7.0000000%
$21,000,000.00
$28,000,000
 
The Royal Bank of Scotland plc
101 Park Avenue, 6th Floor
New York, New York 10178
Attention: Jacob Abraham
Telephone: (212) 401-3563
Facsimile: (212) 401-1494
jacob.abraham@rbs.com
 
with a copy to:
 
The Royal Bank of Scotland plc
600 Travis Street, Suite 6500
Houston, Texas  77002
Attention: Matthew Main
Telephone: (713) 221-2400
Facsimile: (713) 221-2428
matthew.main@rbs.com
 
Lender
7.0000000%
$21,000,000.00
$28,000,000
 
Allied Irish Bank
AIB Corporate Banking
405 Park Avenue, 4th Floor
New York, NY  10022
Attention: David O’Driscoll
Telephone: (212) 515-6743
Facsimile: (212) 339-8099
david.o’driscoll@aibny.com
 
with a copy to:
 
Allied Irish Banks p.l.c.
Bankcentre,
Ballsbridge
Dublin 4
Ireland
Telephone: +353 1 641-8562
Facsimile: +353 1 608-9815
 
Lender
7.0000000%
$21,000,000.00
$28,000,000
 
Calyon New York Branch
[Address]
Attention:
Telephone:
Facsimile:
[e-mail]
 
with a copy to:
 
Calyon New York Branch
[Address]
Attention:
Telephone:
Facsimile:
[e-mail]
 
Lender
7.0000000%
$21,000,000.00
$28,000,000
 
Compass Bank
[Address]
Attention:
Telephone:
Facsimile:
[e-mail]
 
with a copy to:
 
Compass Bank
[Address]
Attention:
Telephone:
Facsimile:
[e-mail]
 
Lender
7.0000000%
$21,000,000.00
$28,000,000
 
ScotiaBanc, Inc.
[Address]
Attention:
Telephone:
Facsimile:
[e-mail]
 
with a copy to:
 
ScotiaBanc, Inc.
[Address]
Attention:
Telephone:
Facsimile:
[e-mail]
 
Lender
7.0000000%
$21,000,000.00
$28,000,000
 
Bank of Montreal
[Address]
Attention:
Telephone:
Facsimile:
[e-mail]
 
with a copy to:
 
Bank of Montreal
[Address]
Attention:
Telephone:
Facsimile:
[e-mail]
 
Lender
7.0000000%
$21,000,000.00
$28,000,000
 
TOTAL
 
100.00000%
$300,000,000.00
$400,000,000.00
 



 


 



--------------------------------------------------------------------------------

 
1As of the Fourth Amendment Effective Date and subject to adjustment as a result
of a reduction or increase in the Aggregate Revolving Commitment pursuant to
Section 2.02 and Section 2.03 of the Credit Agreement, respectively, or a change
in the Borrowing Base pursuant to Article III.



 
Fourth Amendment to
 
Amended and Restated Credit Agreement
 
65188659.2                                                                                  
Schedule 2.01
 
 

--------------------------------------------------------------------------------

 
